Exhibit 32.1 Certifications Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350) Pursuant to 18 U.S.C. Section1350, each of the undersigned officers of Radiant Logistics, Inc. (the “Company”) hereby certifies that, to his knowledge, the Company’s Annual Report on Form 10-K/A for the period ended June 30, 2015 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 14, 2016 By: /s/ Bohn H. Crain Bohn H. Crain Chief Executive Officer (Principal Executive Officer) By: /s/ Todd E. Macomber Todd E. Macomber Chief Financial Officer (Principal Accounting Officer)
